Citation Nr: 0927560	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ONAPPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 3, 1970 to 
March 27, 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

When the case was last before the Board in July 2008, the 
claims for entitlement to service connection for residuals of 
right and left knee injuries were reopened and remanded for 
additional development.


FINDINGS OF FACT

1.  Neither a right knee disability nor a left knee 
disability was noted at service entry.

2.  Right knee disability and left knee disability clearly 
and unmistakably existed prior to active service.

3.  Right knee disability and left knee disability clearly 
and unmistakably underwent no permanent increase in severity 
during active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1137, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  

2.  The criteria for establishing service connection for left 
knee disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in September 2004, March 2006, 
and October 2008 the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA. Additionally, the March 
2006 notice letter informed the Veteran as to disability 
ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claims, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claims were readjudicated by the RO in April 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
exam reports, private treatment records, and Social Security 
Administration disability benefits records.  Also of record 
and considered in connection with the appeal are various 
written statements submitted by the Veteran, an acquaintance, 
and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The evidence reveals that an October 1966 private medical 
record states that the Veteran sustained trauma to his right 
tibial tuberosity area and experienced tenderness.  Although 
one X-ray report revealed no abnormalities in the knees, 
another report showed a probable post Osgood-Schlatter on the 
right with no current evidence of infrapatellar tendon edema.  
In September 1967, the Veteran told a private examiner that 
while playing football he had a slight pain above the patella 
in his right knee.  The examiner observed no swelling or 
tenderness.

The Veteran reported intermittent aching pain in his left 
knee in August 1968.  A private examiner noted that the 
Veteran had previously been diagnosed with post-Osgood-
Schlatter syndrome.  It was noted that over the past year the 
Veteran's right knee pain had cleared but his left knee began 
hurting more frequently.  It was observed that the pain could 
be present through exercise or just by getting up from a 
sitting position.  An X-ray revealed no bony or soft tissue 
abnormalities.  The examiner provided a diagnosis of chronic 
synovitis and referred the Veteran to an orthopedic clinic.  
The August 1968 orthopedic report states that the Veteran had 
a rough grating sound under his patella bilaterally.  The 
examiner diagnosed chondromalacia.

A private X-ray report from September 1968 states normal 
views of the knees without evidence of osteochondritis 
desiccans, but a doctor's note states that the X-ray showed a 
question of osteochondritis desiccans in the left knee.  He 
noted that no tunnel views were available, and he said that 
the X-rays needed to be re-ordered.  A follow-up note from 
later that September states that the X-rays were negative, 
and there was no osteochondritis desiccans.  The Veteran 
continued to report intermittent pain.  A follow-up record 
from December 1968 states that the Veteran complained of pain 
above his left knee cap.

The Veteran's service record discloses that the service 
medical examiner noted normal lower extremities during the 
Veteran's November 1969 pre-enlistment physical examination.  
On his November 1969 Report of Medical History (RMH), the 
Veteran checked the boxes labeled "no" when asked if he had 
ever had swollen or painful joints; arthritis or rheumatism; 
bone, joint, or other deformity; and "trick" or locked knee.  
On the back of the RMH, the Veteran indicated that he had 
been seen at a hospital for his knees within the previous 
five years.

A service treatment note dated February 13, 1970, shows that 
the Veteran complained of pain in both of his knees.  It was 
noted that he had a three-and-a-half year history of water on 
his knee.   It was also noted that a year-and-a-half 
previously, he had been told that he might need a cartilage 
operation.  X-rays of both knees were negative for 
chondromalacia.  Two days later, the Veteran said that the 
pain below his patellae was worse.  He was referred to 
orthopedics, and he repeated that he had been told that he 
needed a cartilage operation one-and-a-half years previously.  
It was noted that the X-rays were unremarkable.  Physical 
examination revealed a positive McMurray's sign on the medial 
aspect of the knee; otherwise, the knee was stable.  The 
diagnosis given was tear, medial meniscus, right, existed 
prior to service.  A treatment note from February 24, 1970, 
states that the Veteran's knees were not bothering him.  On 
March 15, 1970, a service examiner noted a small left 
vacuole, not considered disabling.  The examiner stated that 
there was presently no abnormality of the knees.

A Medical Board Report from March 20, 1970 recounts the 
Veteran's service medical history.  The Medical Board opined 
that the Veteran did not meet the minimal physical standards 
of enlistment, and his disability was considered not to be 
the proximate result of the performance of active duty.  It 
was noted that the Veteran was informed of the findings of 
the board and did not want to make a rebuttal.  The report 
states that the Veteran had a tear, medial meniscus, right 
knee, existed prior to service.  It also states that the 
injury was not aggravated by service. The Veteran was 
discharged for erroneous enlistment.

Private treatment records indicate that the Veteran was 
involved in motor vehicle accidents in 1991, 1996, 1997, 
2000, and 2003.  A March 1996 private chiropractic note 
indicates that the Veteran complained of intermittent left 
knee pain.  On an orthopedic patient history form dated April 
2003, the Veteran checked the "present" box next to the 
statement "Pain in the Lower Leg or Knee."  He left the 
"past" box blank.

J.R.V., a friend of the Veteran's mother, stated in August 
2005 that the Veteran's mother never mentioned anything to 
her about the Veteran having anything wrong with his knees.

During a personal hearing before a decision review officer 
(DRO) at the RO in May 2006, the Veteran said that he did not 
remember how he initially injured his knees in 1966.  He said 
it was a year between his last hospital visit and the date he 
entered the military.  He stated that while returning from KP 
on active duty, some recruits verbally harassed him, and he 
ended up slipping and falling down a set of stairs.  He 
remarked that the incident was not reported.  He mentioned 
that while the service examiners said he had a medial 
meniscus tear to his right knee, there was no mention of that 
diagnosis in the prior hospital records.

In his hearing before the undersigned Veterans Law Judge in 
July 2007, the Veteran said that none of his medical 
treatment before he entered active duty was for sports 
related injuries.  He said that he was treated for pain and 
did not recall being treated for a serious injury.  He stated 
that while on active duty, he got into an argument with a 
group of people and ended up going down a flight of stairs.  
He said that he started having problems with one of his knees 
and was told that he had a tear in either his right or his 
left knee.  Although he had been involved in a number of 
motor vehicle accidents, he said that he never injured or re-
injured his knees.  He reported chronic knee pain and said 
that a chiropractor had been adjusting some areas in his 
knees.  He also stated that doctors do not always treat 
people correctly and do not always put down in the medical 
report information as clearly as they should.

The Veteran underwent a VA examination in October 2008.  The 
October 2008 VA examiner stated that the service treatment 
records clearly show a pre-existing knee problem and no 
aggravation of such during active duty.  The examiner noted 
that a February 1970 service treatment record does not 
indicate any knee trauma, but does mention the Veteran's 
self-reported knee problems from over three years prior to 
enlistment.  The Veteran's self-reported history of needing a 
cartilage operation for his knee and the March 1970 Medical 
Board Report, which states that the Veteran failed to meet 
the minimal physical standards for enlistment and that the 
disability for which discharge was recommended was not the 
proximate result of active duty, were reasons the VA examiner 
provided as the basis for his opinion that there was no 
aggravation of any pre-existing knee problems during service.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for disability of the knees because his knee disabilities 
were aggravated during service when he was thrown down a 
flight of stairs during a race riot.  

The initial question is whether the Veteran's right and left 
knee disabilities were present prior to service.  The record 
discloses that the examiner noted normal lower extremities 
during the Veteran's November 1969 pre-enlistment physical 
examination.  On his November 1969 Report of Medical History 
(RMH), the Veteran checked the boxes labeled "no" when asked 
if he had ever had swollen or painful joints; arthritis or 
rheumatism; bone, joint, or other deformity; and "trick" or 
locked knee.  On the back of the RMH, the Veteran indicated 
that he had been seen at a hospital for his knees within the 
previous five years.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction (enlistment) medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (2004).  The Board 
concludes, accordingly, that the presumption of soundness at 
entrance attaches.

However, this presumption is rebutted by the evidence of 
record.  In this regard, the Board finds that the medical 
evidence of record clearly and unmistakably shows that the 
Veteran had right and left knee problems that existed prior 
to service.  This evidence consists of numerous medical 
treatment notes for right and left knee pain for a period of 
about three years prior to the Veteran's active service.  The 
private treatment notes show continued complaints of pain 
along with multiple diagnoses for each knee.  Additionally, 
the service Medical Board Report states that the right knee 
disorder existed prior to service.  The Medical Board 
findings were made at the time and place of the Veteran's 
active duty.  The Medical Board consisted of three different 
individuals, all of whom agreed upon the findings.  They had 
access to the Veteran's treatment records and had expertise 
in medical matters.  Notably, the Veteran was provided access 
to the Medical Board Report and affirmatively chose not to 
rebut the findings at the time.  Finally, the Board notes 
that the October 2008 VA examiner found that the Veteran's 
knee disabilities existed prior to active service.

With respect to whether the evidence clearly and unmistakably 
establishes that the knee disabilities were aggravated by 
active duty, the Board notes that the Veteran's service 
treatment records show that he complained of painful knees 
during service.  He was ultimately given a diagnosis of tear, 
medial meniscus, right, existed prior to service, and was 
found to be unfit in that he did not meet the minimal 
physical standards of enlistment.  His disability was 
considered not to be the proximate result of the performance 
of active duty.  It was noted that the Veteran was informed 
of the findings of the board and did not want to make a 
rebuttal.  The report also states that the injury was not 
aggravated by service. The Veteran was discharged for 
erroneous enlistment.

The post-service medical evidence contains information 
regarding the Veteran's involvement in numerous motor vehicle 
accidents, statements and testimony from the Veteran 
regarding the onset and worsening of his knee conditions, and 
only one relevant medical opinion. 

The October 2008 VA examiner, after thorough review of the 
Veteran's claims file, to include his service medical history 
and post-service medical history, as well as examination of 
the Veteran, concluded that the Veteran's knee disabilities 
pre-existed service and were not aggravated thereby.  The 
examiner noted that there is no indication in the service 
treatment records of any trauma whatsoever to the knees, to 
include any trauma due to the alleged accident involving a 
race riot and the Veteran being thrown down a flight of 
stairs.  The examiner also noted that the Veteran's service 
records show that the Medical Board found that his knee 
disabilities were not caused by active service.  The Board 
finds that the VA examiner's opinion was based upon a 
thorough review of the claims file, provided a discussion of 
the evidence, and provided a rationale for the opinion.  As 
such, this opinion is highly probative.  

In sum, the evidence clearly and unmistakably establishes 
that the Veteran suffered various knee disorders prior to 
entrance on active duty, and that the underlying disorders 
were not worsened by active service.  Rather, the Veteran 
merely experienced a temporary exacerbation of symptoms 
during service.  Even temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition 
worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The first post service record of knee complaints was 
in March 1996, approximately 26 years subsequent to the 
Veteran's discharge from service.  Moreover, the only medical 
opinion of record is against the claim.  Therefore, the 
evidence clearly and unmistakably establishes that the 
Veteran's pre-existing bilateral knee disability was not 
aggravated by active duty.

Accordingly, the Board finds that service connection is not 
warranted for either a right knee disability or a left knee 
disability.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   







ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


